           Case 1:21-cv-04815-AT Document 23 Filed 08/19/21 Page 1 of 1


                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #: _________________
VICTOR ROSARIO,                                                  DATE FILED: _8/19/2021_____
                              Petitioner,

                 -against-

THOMAS DECKER, as Field Office Director, New
York City Field Office, U.S. Immigration & Customs
Enforcement, ALEJANDRO MAYORKAS, as Acting                               21 Civ. 4815 (AT)
Secretary, U.S. Department of Homeland Security,
MERRICK GARLAND, as Attorney General, U.S.                                    ORDER
Department of Justice,

                              Respondents.
ANALISA TORRES, District Judge:

        The Court is in receipt of Petitioner’s motion at ECF No. 17. By September 1, 2021,

Respondents shall file their opposition papers. By September 8, 2021, Petitioner shall file his

reply, if any.

        SO ORDERED.

Dated: August 19, 2021
       New York, New York
